              Case 3:21-cr-00031-JCH Document 1 Filed 02/24/21 Page 1 of 1




                                    CRIMINAL CALENDAR

The following CRIMINAL CASE will be presented by the United States Government in the
United States District Court, 141 Church Street, New Haven, Connecticut before the
Honorable -DQHW&+DOO United States 'LVWULFW Judge, on 7XHVGD\, 0DUFK at
D.m.
                                                                            AUSA Ray Miller
                                                         Waiver/Plea Hearing Docket
                                                                No 3:-CR-31(JCH)
                                                                                        _
UNITED STATES

         v.                                     COUNT ONE
                                                18 U.S.C. ' 1365(a)(4)
      Jane Doe                                  Tampering with a Consumer Product
($OOLVRQ1HDU, Esq.)
                                                PENALTIES
                                                Imprisonment: 10 Years
                                                Fine: $250,000
                                                Alternative Fine: Twice the gross gain or twice the gross
                                                loss resulting from the offense
                                                Supervised Release: 3 Years
                                                Special Assessment: $100.00




To: Honorable -DQHW&+DOO

cc:      U. S. Attorney’s Office –New Haven
         U. S. Marshal’s Office – New Haven – via email
         U. S. Clerk’s Office – Ashlee Campbell, Courtroom Deputy - via email
         U. S. Probation Office – Joseph Montesi – via email
         $OLVRQ1HDU Esq. (Counsel for Defendant) - via email
